I wDETAILED ACTION
1. This communication is responsive to the continuation, filed February 23, 2021.
2. Claims 21-46 are pending in this application.  Claims 21, 34 are independent claims. This action is made Non-Final.
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examined under the first inventor to file provisions of the AIA 
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Response to Arguments
6.	Applicant’s arguments, with respect to the amendment filed on February 23, 2021 with respect to claims 21-46 have been fully considered and found persuasive.

The applicant argues:


There is no requirement that the exact claim term be also used in the specification disclosure. 

There is no requirement that the words in the claim must match those used in the specification disclosure.” MPEP 2173.05(e). 

Further, applicant respectfully submits that it cannot be reasonably argued that one of ordinary skill in the art would not understand Figure 5A to correspond to a “portrait” orientation of a device and Figure 5B to correspond to a “landscape” orientation of a device

These are common and well known terms even to laypersons, let alone those of ordinary skill in the art, at the time of filing the present application.

The examiner responds:
1. The examiner agrees.

The examiner withdraws the 112 rejection.

The applicant argues:
2. Nowhere does Hoellwarth teach, nor is it asserted by the examiner that two applications may be displayed in response to a single input selecting a particular one of the displayed icons.


The examiner responds:
2. The examiner agrees.

The examiner cites the new art of Shin et. al. (“Shin”, US 2014/0164957).
Shin Fig 5b items 541-544 shows a list of shortcut icons with item 545 pair icon.

Shin [0115] “FIG. 5B illustrates a menu screen displaying a shortcut icon according to an embodiment of the present disclosure. Referring to FIG. 5B, the controller controls display of a shortcut icon 545 along with application execution icons 541, 542, 543, and 544. The shortcut icon 545 may be, for example, a composite image including a thumbnail image of the first application and a thumbnail image of the second application”.

Shin [0116] “The user may select the shortcut icon 545 to execute the first and second applications simultaneously. When the controller determines that the shortcut icon 545 has been selected, the controller may read the window information about the first window 511 and 512 and the window information about the second window 521 and 522”.

The applicant argues:
3. The previously cited arts do no teach the newly amended claim language of claim 21 of “[...] wherein positioning of the first screen region at the upper portion and positioning of the second screen region at the lower portion are based on the mobile terminal orientation being in the 

The examiner responds:
3. The examiner agrees.

The examiner cites the new art of Shin et. al. (“Shin”, US 2014/0164957).

Shin Fig 5b item 545 shows pair icon with applications A and B.

Shin [0116] “The user may select the shortcut icon 545 to execute the first and second applications simultaneously. When the controller determines that the shortcut icon 545 has been selected, the controller may read the window information about the first window 511 and 512 and the window information about the second window 521 and 522”.

Shin [0107] “FIG. 4A illustrates an example of displaying two applications on a main screen 410 in the split mode. When a user executes a plurality of applications, a controller (not shown) may execute the plurality of applications simultaneously and display the applications on the main screen 410 in the split mode”.


Shin [0155] “Upon receipt of a shortcut icon execution command as the user selects the shortcut icon 1235 as illustrated in FIG. 12J, the controller may execute and display the first window 1220 in the upper half of the touch screen and the second window 1230 in the lower half of the touch screen, as illustrated in FIG. 12K”.

Thus, Shin teaches in response to selecting a pair icon, opening application windows in upper/lower portions.

Shin doesn’t explicitly teach diagonally aligned icons within a pair icon.

Hoellwarth [Fig 5a] shows a group of paired icons where icons 5020-1 and 5020-9 are diagonally aligned in left top and right bottom. 

Hoellwarth [0182] “A respective folder icon corresponds to a respective folder that contains a plurality of items. Folder icon 5004-1 includes nine respective selectable item indicators (e.g., "x1" 5020-1, "x2" 5020-2, "x3" 5020-3, "x4" 5020-4, "x5" 5020-5, "x6" 5020-6, "x7" 5020-7, "x8" 5020-8, and "x9" 5020-9) for respective items contained in the corresponding folder”.

As discussed above, Shin Fig 12k shows pair icon item 1235. Shin [0155] “Upon receipt of a shortcut icon execution command as the user selects the shortcut icon 1235 as illustrated in FIG. 12J, the controller may execute and display the first window 1220 in the upper half of the touch screen and the second window 1230 in the lower half of the touch screen, as illustrated in FIG. 12K”. 

However, Shin’s application do not map to the claimed positions.

Eichberger teaches [Fig 3] shows displaying information windows items 310-314 with icons items 320, 322, 324. 

Eichberger [0016] “In response to selecting and activating all three shortcuts 320, 322, and 324, the files associated with the shortcuts may be opened in windows 310, 312, and 314”. 

Eichberger [0016] “In an embodiment, the arrangement of windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”.

Thus, Eichberger teaches opening application windows in correspondence to the icons of the pair icon.

The examiner is always available for interviews.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 27, 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed “the second touch input” does not have antecedent basis. Independent claim 21 has antecedent basis for a *single second touch input*, so the examiner assumes the applicant means *the single second touch input*.

8.	Claims 21, 34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed “the portrait mode” does not have antecedent basis. Independent claims 21, 34 has antecedent basis for a *a non-rotated portrait mode*, so the examiner assumes the applicant means *the non-rotated portrait mode*.

9.	Claims 21, 34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed “the landscape mode” does not have 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 21-22, 25-33-35, 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (“Shin”, US 2014/0164957) in view of Hoellwarth (“Hoellwarth”, US 2012/0030623) in further view of Eichberger (“Eichberger”, US 2014/0137018).

Claim 21
Shin teaches mobile terminal, comprising: a single touchscreen; and ([0003] “A mobile device having a touch screen (e.g., a portable phone, a smart phone, or a tablet Personal Computer (PC)) includes one display device”, [0048] “Referring to FIG. 1, a display device 100 may include a controller 110, a mobile communication module 120, a sub-communication module 130, a multimedia module 140, a camera module 150, a Global Positioning System (GPS) module 155, an Input/Output (I/O) module 160, a sensor module 170, a memory 175, a power supply 180, a touch screen 190, a touch screen: controller 195, and the like”)

(Fig 2a shows row/column lists of icons, [0079] “In FIG. 2A, a home screen is displayed on the touch screen 190, by way of example. The home screen is the first screen to be displayed on the touch screen 190, when the display device 100 is powered on. Execution keys 212 used to execute a plurality of applications stored in the display device 100 are displayed in rows and columns on the home screen”) in response to a first touch input received at the touchscreen, (Shin [0080] “The home button 222 displays the home screen on the main screen 210. For example, upon touching of the home button 222 during execution of applications on the main screen 210, the home screen illustrated in FIG. 2A is displayed on the main screen 210”)

Shin teaches wherein the list comprises one or more icons individually for executing an application, wherein the list further comprises a pair icon related to two applications (Fig 5b items 541-544 shows a list of shortcut icons with item 545 pair icon, [0115] “FIG. 5B illustrates a menu screen displaying a shortcut icon according to an embodiment of the present disclosure. Referring to FIG. 5B, the controller controls display of a shortcut icon 545 along with application execution icons 541, 542, 543, and 544. The shortcut icon 545 may be, for example, a composite image including a thumbnail image of the first application and a thumbnail image of the second application”)

Shin teaches wherein the pair icon includes a first icon for executing a first application and a second icon for executing a second application different from the first application; ([0116] “The user may select the shortcut icon 545 to execute the first and second applications simultaneously. When the controller determines that the shortcut icon 545 has been selected, the controller may read the window information about the first window 511 and 512 and the window information about the second window 521 and 522”)

Shin teaches cause the pair icon including the first and second icon respectively corresponding to the first and second applications to be displayed on a first screen of the touchscreen, ([0116] “The user may select the shortcut icon 545 to execute the first and second applications simultaneously. When the controller determines that the shortcut icon 545 has been selected, the controller may read the window information about the first window 511 and 512 and the window information about the second window 521 and 522”, [0117] “FIG. 5C illustrates a display device according to an embodiment of the present disclosure. The controller controls display of the first window 511 and 512 and the second window 521 and 522 based on the window information about the first window 511 and 512 and the window information about the second window 521 and 522”)

Shin teaches execute both the first application and the second application and cause a display region of the touchscreen to be divided into multiple screen regions comprising a first screen region and a second screen region in response to a single second touch input received to the pair icon; (as discussed above, Shin [0117] “FIG. 5C illustrates a display device according to an embodiment of the present disclosure. The controller controls display of the first window 511 and 512 and the second window 521 and 522 based on the window information about the first window 511 and 512 and the window information about the second window 521 and 522”, as discussed above, Shin Fig 4a shows adjacent applications where one application is in the upper left portion, and one application is in the lower right portion, Shin [0107] “FIG. 4A illustrates an example of displaying two applications on a main screen 410 in the split mode. When a user executes a plurality of applications, a controller (not shown) may execute the plurality of applications simultaneously and display the applications on the main screen 410 in the split mode”)

Shin teaches cause the touchscreen to change from the first screen including the pair icon to displaying a second screen including first screen information associated with the first application at the first screen region, (as discussed above in Shin Fig 2a, [0079],[0116] a first home screen with a pair icon item 545, as discussed above in Shin Fig 4a, [0107] that when selected goes to a second screen of showing simultaneous A and B application displayed) and display second screen information associated with the second application at the second screen region, wherein the pair icon is not displayed on the second screen when the first screen information and the second screen information are displayed on the second screen: (as discussed above in Shin Fig 4a, [0107] application A and B are displayed and no icons are displayed)

Shin teaches wherein when the mobile terminal is being viewed in a non-rotated portrait mode (Shin Fig 12k shows pair icon item 1235 in portrait mode, [0154] “display of a shortcut icon 1235”) and in response to the single second touch input received to the pair icon, the display region is divided into an upper portion and a lower portion  (Shin Fig 12k shows pair icon item 1235 , Shin [0155] “Upon receipt of a shortcut icon execution command as the user selects the shortcut icon 1235 as illustrated in FIG. 12J, the controller may execute and display the first window 1220 in the upper half of the touch screen and the second window 1230 in the lower half of the touch screen, as illustrated in FIG. 12K”)

(as discussed above, Shin Fig 12k shows pair icon item 1235 in a portrait mode , Shin [0155] “Upon receipt of a shortcut icon execution command as the user selects the shortcut icon 1235 as illustrated in FIG. 12J, the controller may execute and display the first window 1220 in the upper half of the touch screen and the second window 1230 in the lower half of the touch screen, as illustrated in FIG. 12K”)

Shin teaches wherein when the mobile terminal is being viewed in a rotated landscape mode, and in response to the single second touch input received to the pair icon, the display region is divided into a left portion and a right portion and the first screen information is displayed at the first screen region positioned at the left portion and the second screen information is displayed at the second screen region positioned at the right portion, (Shin Fig 5b shows pair icon 545 in a landscape orientation, as discussed above, Shin [0116] “The user may select the shortcut icon 545 to execute the first and second applications simultaneously. When the controller determines that the shortcut icon 545 has been selected, the controller may read the window information about the first window 511 and 512 and the window information about the second window 521 and 522”, [0117] “FIG. 5C illustrates a display device according to an embodiment of the present disclosure. The controller controls display of the first window 511 and 512 and the second window 521 and 522 based on the window information about the first window 511 and 512 and the window information about the second window 521 and 522”, Shin [0107] “FIG. 4A illustrates an example of displaying two applications on a main screen 410 in the split mode. When a user executes a plurality of applications, a controller (not shown) may execute the plurality of applications simultaneously and display the applications on the main screen 410 in the split mode”, Shin [0108] “In the split mode, a first window 440 and a second window 450 may be displayed without overlap on the main screen 410. For example, as illustrated in FIG. 4A, the main screen 410 may be divided into two halves, and the first window 440 and the second window 450 may be displayed, respectively in the left half and right half of the main screen 410”.

Shin teaches wherein positioning of the first screen region at the left portion and positioning of the second screen region at the right portion are based on the mobile terminal being in the landscape mode (as discussed above, Shin [0107],[0108 teach split mode which splits a landscape display screen into left/right regions) 

Shin does not explicitly teach wherein the first icon is arranged toward an upper left portion of the pair icon, and the second icon is arranged toward a lower right portion of the pair icon and the second icon is arranged toward a lower right portion of the pair icon wherein the first icon and the second icon are diagonally aligned within the pair icon. However, Hoellwarth is analogous art of a user interface pair icon [Fig 5a]. Hoellwarth [Fig 5a] shows a group of paired icons where icons 5020-1 and 5020-9 are diagonally aligned in left top and right bottom. [0182] “A respective folder icon corresponds to a respective folder that contains a plurality of items. Folder icon 5004-1 includes nine respective selectable item indicators (e.g., "x1" 5020-1, "x2" 5020-2, "x3" 5020-3, "x4" 5020-4, "x5" 5020-5, "x6" 5020-6, "x7" 5020-7, "x8" 5020-8, and "x9" 5020-9) for respective items contained in the corresponding folder”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 

The modified Shin + Hoellwarth teaches that the first icon being arranged in the upper-left portion of the pair icon and the second icon being arranged in the lower-right portion of the pair icon (as discussed above, Hoellwarth [Fig 5a] shows a group of paired icons where icons 5020-1 and 5020-9 are diagonally aligned in left top and right bottom. [0182] “A respective folder icon corresponds to a respective folder that contains a plurality of items. Folder icon 5004-1 includes nine respective selectable item indicators (e.g., "x1" 5020-1, "x2" 5020-2, "x3" 5020-3, "x4" 5020-4, "x5" 5020-5, "x6" 5020-6, "x7" 5020-7, "x8" 5020-8, and "x9" 5020-9) for respective items contained in the corresponding folder”.)

As discussed above, Shin Fig 12k shows pair icon item 1235. Shin [0155] “Upon receipt of a shortcut icon execution command as the user selects the shortcut icon 1235 as illustrated in FIG. 12J, the controller may execute and display the first window 1220 in the upper half of the touch screen and the second window 1230 in the lower half of the touch screen, as illustrated in FIG. 12K”. However, Shin’s application do not map to the claimed positions. Thus the modified Shin + Hoellwarth does not explicitly teach the first screen information is displayed at the first screen region positioned at the upper portion and the second screen information is displayed at the second screen region positioned at the lower portion. However, Eichberger [Fig 3] is analogous art of icons on a user interface. Eichberger [Fig 3] shows displaying information windows items 310-314 with icons items 320, 322, 324. Eichberger [0016] “In response to selecting and windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the shortcut icon user interface of the modified Shin + Hoellwarth with the shortcut icon user interface of Eichberger, so windows can be restored to their last position without the user having to set them each opening [Eichberger 0016].

The modified Shin + Hoellwarth + Eichberger teaches that the first screen information is displayed at the first screen region positioned at the left portion and the second screen information is displayed at the second screen region positioned at the right portion, (as discussed above, Eichberger [0016] “In an embodiment, the arrangement of windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”)


Claim 22:
The modified Shin + Hoellwarth + Eichberger teaches first screen information is an execution screen associated with the first icon arranged toward the upper left portion of the pair icon, and the second screen information is an execution screen associated with the second icon arranged toward the lower right portion of the pair icon (as discussed above in Eichberger [0016] “In an embodiment, the arrangement of windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”, as discussed above, Hoellwarth [Fig 5a] shows a group of paired icons where icons 5020-1 and 5020-9 are diagonally aligned in left top and right bottom, thus, screens are positioned based on Hoellwarth’s diagonally aligned icons)

Claim 25:
The modified Shin + Hoellwarth + Eichberger teaches that the one or more icons of the list include at least one icon corresponding to at least one frequently used application (Shin [01117] “the user may readily use applications frequently used at a home such as a Web browser application, a chat application, and a media player application by setting a home-use shortcut icon for the frequently used applications”)

Claim 26:
The modified Shin + Hoellwarth + Eichberger teaches that at least one icon of the one or more icons of the list corresponds to a single application (as discussed above, Shin Fig 2a shows row/column lists of icons, Shin [0079] “In FIG. 2A, a home screen is displayed on the touch screen 190, by way of example. The home screen is the first screen to be displayed on the touch screen 190, when the display device 100 is powered on”, Shin [0079] “applications stored in the display device 100 are displayed in rows and columns on the home screen”)

Claim 27:
The modified Shin + Hoellwarth + Eichberger teaches that the controller is further configured to: control the touchscreen to stop the displaying of the list (as discussed above, (Shin Fig 4a shows how a user can open up applications and stop displaying the home screen which contains the list of icons, Shin [0107] “FIG. 4A illustrates an example of displaying two applications on a main screen 410 in the split mode. When a user executes a plurality of applications, a controller (not shown) may execute the plurality of applications simultaneously and display the applications on the main screen 410 in the split mode”)

The modified Shin + Hoellwarth + Eichberger teaches display an indicator after the second touch input is received (Shin Fig 4a shows taskbar item 420 that is displayed after the selection of the pair icon, Shin [0108] “A bottom bar 420 may be displayed at the bottom of the main screen 410”) wherein the indicator is linked to the list (Shin Fig 2a shows how the taskbar contains the home button item 222, Shin [0080] “The home button 222”,  thus, the list is linked  to the taskbar by way of the home button which returns to a desktop list of icons) and includes a bar shape (as discussed above in Fig 4a, [0107] the taskbar is shaped like a bar)

Claim 28:
The modified Shin + Hoellwarth + Eichberger teaches that the controller is further configured to: control the touchscreen to display a home screen page while the list is displayed (Shin [0080] “The home button 222 displays the home screen on the main screen 210. For example, upon touching of the home button 222 during execution of applications on the main screen 210, the home screen illustrated in FIG. 2A is displayed on the main screen 210”, as discussed above, (Fig 2a shows row/column lists of icons, [0079] “In FIG. 2A, a home screen is displayed on the touch screen 190, by way of example. The home screen is the first screen to be displayed on the touch screen 190, when the display device 100 is powered on. Execution keys 212 used to execute a plurality of applications stored in the display device 100 are displayed in rows and columns on the home screen”)

Claim 29:
The modified Shin + Hoellwarth + Eichberger teaches control the touchscreen to display screen information of an application while the list is displayed (Shin [0113] “The controller may receive the name of the shortcut icon from the user and may control display of the shortcut icon together with the received name”)

Claim 30:
The modified Shin + Hoellwarth + Eichberger teaches wherein when the second touch input selecting the pair icon is received while in a state where the screen information of the application is displayed (Eichberger [Fig 3] shows displaying information windows items 310-314 with icons items 320, 322, 324. Eichberger [0016] “In response to selecting and activating all three shortcuts 320, 322, and 324, the files associated with the shortcuts may be opened in windows 310, 312, and 314”)

The modified Shin + Hoellwarth + Eichberger teaches that the screen information of the application is switched to the first screen information of the first application and the second screen information of the second application. (Eichberger [0016] “user closes one or more of the windows 310, 312, and 314, and re-opens them”, thus, users can switch windows displayed by opening and closing them)

Claim 31:
 (Eichberger [0016] “In an embodiment, the arrangement of windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”. Thus, Eichberger teaches simultaneously opening multiple icons and displaying corresponding application windows in regions corresponding to the relative locations of the shortcut icons)

Claim 32:
The modified Shin + Hoellwarth + Eichberger teaches that the location of the first screen region relative to the location of the second screen region is determined by the location of the first icon relative to the location of the second icon within the pair icon. (Eichberger [0016] “In an embodiment, the arrangement of windows 310, 312, and 314 may be based on the arrangement of the shortcuts associated with the files displayed in those windows”. Thus, Eichberger teaches simultaneously opening multiple icons and displaying corresponding application windows in regions corresponding to the relative locations of the shortcut icons)


Claim 33:
The modified Shin + Hoellwarth + Eichberger teaches wherein a position of the first icon within the pair icon relative to a position of the second icon within the pair icon is maintained such that an appearance of the pair icon is not changed regardless of whether the mobile terminal is in the non-rotated portrait mode or in the rotated landscape mode (Shin Fig 13 F shows portrait orientated icons, Shin Fig 2a shows landscape orientated icons, icons are oriented the same in both device orientations , Shin [0078] “In FIG. 2A, the display device 100 and the touch screen 190 are positioned in landscape mode”)

Claims 34-35 are similar in scope to claims 21-22 and are rejected under similar rationale

Claims 38-46 are similar in scope to claims 25-33 and are rejected under similar rationale


12.	Claims 23-24, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et. al. (“Shin”, US 2014/0164957) in view of Hoellwarth (“Hoellwarth”, US 2012/0030623) in further view of Eichberger (“Eichberger”, US 2014/0137018) in further view of Karan et. al. (“Karan “, US 2012/0245447).

Claim 23:
The modified Shin + Hoellwarth + Eichberger that the controller is further configured to: control the touchscreen to display a home screen page (Shin [0080] “The home button 222 displays the home screen on the main screen 210. For example, upon touching of the home button 222 during execution of applications on the main screen 210, the home screen illustrated in FIG. 2A is displayed on the main screen 210”)

The modified Shin + Hoellwarth + Eichberger does not explicitly teach control the touchscreen to dim the displayed home screen page while the list is displayed. However, Karan is analogous art of a user interface on a cell phone. Karan [0230] “the screen brightness may dim to say 

Claim 24:
The modified Shin + Hoellwarth + Eichberger does not explicitly teach control the touchscreen to display the list that gradually overlaps the home screen page. However, Karan is analogous art of a user interface on a cell phone. Karan [0036] “If there are more than 4 user-selectable notes, the list of notes may be scrolled as necessary to view the list using scroll touchscreen buttons”. Thus, icons can be gradually scrolled into view. It would have been obvious to one of ordinary skill in the art before the invention to combine the home screen user interface of the modified Shin + Hoellwarth + Eichberger with the home screen user interface of Karan, so that so that users can control the screen brightness, so that users can save power when the battery is low [Karan 0230].

Claims 36-37 are similar in scope to claims 23-24 and are rejected under similar rationale


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145